Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim starts with “pivoting” which appears to be missing a preceding article and capitalization.  For sake of examination it is assumed applicant meant “A pivoting” instead to start the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16,21,22 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Takebe (US 2012/0260854).
 	Re claim 14, Takebe teaches a pivoting unit (generally 46,108,48, see figures) adapted for mounting on a handling robot (generally 16) for opening and closing a flap (generally 18,20) of a motor vehicle body (generally 12), said pivoting unit comprising: 
a) a mounting flange (generally surface between 46/108 & 44/106) for mounting the pivoting unit on the handling robot, 
b) a gripper arm (generally 48), 
c) a first gripping tool (generally 58) for gripping an engagement on the openable flap of the motor vehicle body, wherein the first gripping tool is mounted on the gripper arm, and 
d) a pivoting head (generally 46, 108) for pivoting the gripper arm with the first gripping tool relative to the mounting flange between 
d1) an initial position (see figures, such as 3A) in which the first gripping tool does not engage in the engagement on the flap of the motor vehicle body to be opened or closed, and 
d2) an engagement position (see figures, such as 3A) in which the first gripping tool engages in the engagement on the flap of the motor vehicle body which can be opened or closed, 
e) wherein a second gripping tool (generally 60) for gripping an engagement on the openable flap of the motor vehicle body is also mounted on the gripper arm, and 
f) wherein the two gripping tools (generally 58,60) on the gripper arm are designed to be inserted in different insertion directions into the engagement on the openable flap of the motor vehicle body.
 	Re claim 15, Takebe teaches the two gripping tools are designed as tip grippers and project in opposite directions (left and right directions, also capable of rotation to up/down, etc.) from the gripper arm.
 	Re claim 16, Takebe teaches the pivoting head for pivoting the gripper arm has a pivoting drive (not numbered, but said to pivot & thus has a pivoting drive, see figures 3-4).
 	Re claim 21, Takebe teaches the pivoting head permits a pivoting angle of at least 5° (apparent from figure 4,3A, [0090].
 	Re claim 22, Takebe teaches the gripper arm has a proximal upper arm (generally 52,54,56) and a distal lower arm (generally a different one of 52,54,56) which are angled relative to each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takebe (US 2012/0260854).
 	Re claim 17, Takebe generally teaches use of a sensor (generally [0069,0083]) to determine and set position / range, but does not mention limit switches. Official notice is given that limit switch(es) for limiting/ determining movement/position are already well-known in the art as a means of controlling movement ranges and safety. It would have been obvious to one of ordinary skill in the art to have modified Takebe as claimed in order to use an equivalent alternative or additional, and well-known means of controlling movement and promoting safety for the system.
 	Re claim 18, Takebe generally teaches use of a sensor (generally [0069,0083]) to determine and set position / range, but does not mention a rotary encoder. Official notice is given that rotary encoder(s) for limiting/ determining movement are already well-known in the art as a means of controlling movement ranges and safety. It would have been obvious to one of ordinary skill in the art to have modified Takebe as claimed in order to use an equivalent alternative or additional, and well-known means of controlling movement and promoting safety for the system.
 	Re claim 19, Takebe generally teaches use of a sensor (generally [0069,0083]) to determine, measure and set position / range, but does not mention a force transducer. Official notice is given that force transducer (s) for limiting/ determining & measuring movement are already well-known in the art as a means of controlling movement ranges and safety. It would have been obvious to one of ordinary skill in the art to have modified Takebe as claimed in order to use an equivalent alternative or additional, and well-known means of controlling movement and promoting safety for the system.
 	Re claim 20, Takebe generally teaches use of a proximity sensor (generally [0069,0083]) to determine and set position / range, but does not call the sensor a position sensor as claimed. Official notice is given that position sensor(s) for limiting/ determining movement & location are already well-known in the art as a means of controlling movement ranges and safety. The proximity sensor could possibly be called a position sensor as claimed. But for completeness and overcome potential arguments to speed prosecution, it would have been obvious to one of ordinary skill in the art to have modified Takebe as claimed in order to use an equivalent alternative or additional, and well-known means of controlling movement and promoting safety for the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugimoto (US 8,479,369) teaches using limit switches (88a-e) for controlling movement/positioning (figure 1, column 4).
Lemelson (US 5,570,992) teaches using limit switches and rotary encoder switches is already known for controlling movement/positioning (column 4, lines 64-66; column 14, lines 45-54).
Engelberger (US 4,163,183) teaches rotary encoders (generally 610, figures 22-25) are already well known in the art for determining rotary position.
Clifford (US 8,239,063) teaches (generally column 1, lines 31-39, force transducers are already known in the art to measure resistance/counterforce for safety and better control of devices.
Alonso (US 2017/026680) teaches position sensors (generally cover figure, 8, claim 17) are already well known in the art for mounting on the gripper arm and detecting relative positions for better control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652